 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    LAQUENTIN KEANY BANKS,

           Plaintiff,
                                                     Case No. 18-cv-52-wmc
      v.

    DAVID MAHONEY,

           Defendant.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant David Mahoney dismissing this case with prejudice.




           /s/                                                 2/20/2019
           Peter Oppeneer, Clerk of Court                      Date




 
